                          Case 4:19-cv-00093-WTM-CLR Document 55 Filed 08/18/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  Nicholas S. Bcon

                     Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV419-93

                  David Edwards et al.,

                     Defendants




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Courts Order dated August 18, 2020, adopting the Report and

                      Recommendation of the Magistrate Judge as the opinion of this Court; granting Defendant's Motion

                      for Judgment on the Pleadings and dismissing Plaintiff's Complaint. This action stands closed.




            08/18/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
